ELLISON, J.
— This case comes here on an appeal from an order of the trial court refusing to quash an execution against appellant as garnishee in a certain attachment suit before justice of the peace in which respondent was plaintiff and one Lamp was defendant.
The proceedings leading up to the execution against appellant as garnishee being before a justice of the peace, it must appear affirmatively in the record that such justice had jurisdiction of the attachment suit else the judgment in that suit, and all subsequent proceedings depending upon that suit, including the garnishment, are void.
The jurisdiction of a justice of the peace in an attachment suit is confined to those causes where the property of the defendant is in the township of the justice, or an adjoining township or in the township where the defendant resides or an adjoining township. See. 3840, R. S. 1899. Neither of the foregoing requisites to jurisdiction appeared in the record of the justice and we can not presume anything in favor of his jurisdiction. Bank v. Doak, 75 Mo. App. 332; Backenstoe v. Railroad, 23 Mo. App. 148; Briggs v. Railroad, 111 Mo. 168.
There are several other valid objections made to proceedings before the justice, but whether fatal in their character, in view of what we have just ruled, need not be determined. The judgment is reversed and- cause remanded with directions to quash the execution.
All concur.